IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ALLEN GINN,                       : No. 79 EM 2019
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
PHILADELPHIA COURT OF COMMON      :
PLEAS, OFFICE OF CLERK OF COURT   :
JUDICIAL OFFICER GENECE BRINKLEY, :
PRESIDENT JUDGE SHEILA WOODS-     :
SKIPPER,                          :
                                  :
                Respondents       :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the Petition for Review and Application

for Evidentiary Hearing are DENIED.